                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    RANDOLPH BAKER,

                  Petitioner,                                      CIVIL ACTION NO.: 2:19-cv-28

          v.

    MR. EDGE,

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court on Petitioner Randolph Baker’s (“Baker”) failure to

comply with the Court’s directive of March 4, 2019. Doc. 2. For the following reasons, I

RECOMMEND the Court DISMISS without prejudice Baker’s 28 U.S.C. § 2241 Petition,

doc. 1, for failure to follow this Court’s directive, DIRECT the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENY Baker leave to appeal in forma

pauperis. 1



1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Baker that his suit is due to be dismissed. As indicated below, Baker will have the opportunity to present
his objections to this finding, and the presiding district judge will review de novo properly submitted
objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-
3562-TWT-JFK, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
report and recommendation constituted adequate notice and petitioner’s opportunity to file objections
provided a reasonable opportunity to respond).
                                            BACKGROUND

        On March 4, 2019, Baker filed his § 2241 Petition in this Court. Doc. 1. However,

Baker did not pay the required filing fee or move to proceed in forma pauperis when filing this

action. Accordingly, on March 4, 2019, the Clerk of Court directed Baker to either pay the $5.00

filing fee or file a motion to proceed in forma pauperis within 21 days. Doc. 2. The Clerk

warned Baker that his failure to comply with that notice may result in dismissal of this action.

Id. That mailing was not returned as undeliverable or as otherwise failing to reach Baker. Baker

has not paid the requisite filing fee or moved to proceed in forma pauperis.

                                             DISCUSSION

        The Court must now determine how to address Baker’s failure to pay the filing fee and

failure to comply with this Court’s directive. For the reasons set forth below, I RECOMMEND

the Court DISMISS without prejudice Baker’s Petition and DENY Baker leave to appeal in

forma pauperis.

I.      Dismissal for Failure to Follow this Court’s Directive

        A district court may dismiss a petitioner’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) (“Rule 41(b)”) or the court’s inherent authority to manage its

docket. 2 Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 3 Coleman v. St. Lucie Cty. Jail, 433

F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v.




2
        Pursuant to Rule 1(b) of the Rules Governing Section 2254 Cases, the § 2254 Rules may be
applied to § 2241 petitions. Additionally, pursuant to Rule 12 of the § 2254 Rules, the Federal Rules of
Civil Procedure may apply to a habeas petition, to the extent the Civil Rules are not inconsistent with the
§ 2254 Rules.
3
         In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Baker that his failure to pay the filing fee or to move to proceed in forma pauperis could
result in dismissal of this action. Doc. 2.


                                                     2
M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the

involuntary dismissal of a petitioner’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

willful disobedience or neglect of any order of the Court.” (emphasis omitted)). Additionally, a

district court’s “power to dismiss is an inherent aspect of its authority to enforce its orders and

ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

       It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal




                                                   3
without prejudice for failure to prosecute where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Taylor, 251 F. App’x at 620–21 (upholding

dismissal without prejudice for failure to prosecute, because plaintiffs insisted on going forward

with deficient amended complaint rather than complying, or seeking an extension of time to

comply, with court’s order to file second amended complaint); Brown, 205 F. App’x at 802–03

(upholding dismissal without prejudice for failure to prosecute where plaintiff failed to follow

court order to file amended complaint and court had informed plaintiff that noncompliance could

lead to dismissal). With Baker having neither paid the filing fee nor moved to proceed in forma

pauperis, the Court cannot proceed in this case. See 28 U.S.C. §§ 1914 & 1915. Moreover,

Baker was given ample notice of the consequences of his failure to follow the Court’s directive,

and Baker has not made any effort to do so or to otherwise prosecute this case.

       Thus, the Court should DISMISS without prejudice Baker’s § 2241 Petition, doc. 1, for

failure to follow this Court’s directive and DIRECT the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Baker leave to appeal in forma pauperis. Though Baker has

not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s order

of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken in

good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not




                                                   4
proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Baker’s failure to follow this Court’s directive, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Baker in forma pauperis status on appeal.

                                          CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Baker’s 28 U.S.C. § 2241 Petition, doc. 1, for failure to follow this Court’s directive, DIRECT

the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and

DENY Baker leave to appeal in forma pauperis.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.




                                                  5
        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Baker.

        SO ORDERED and REPORTED and RECOMMENDED, this 27th day of June,

2019.



                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                6
